Citation Nr: 0011313	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 7, 
1993, for the award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1967 to July 1970, including service in Vietnam from 
December 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran appealed.  

In January 1993, the veteran testified at a personal hearing 
held at the RO before a hearing officer.  A transcript of 
that hearing is of record.  

During the pendency of the veteran's appeal, he moved to 
North Carolina; hence, the Regional Office in Winston Salem, 
North Carolina (RO) now has jurisdiction of the claim.  In 
September 1995, the Board remanded the case for further 
development.  The Board notes that the veteran, in February 
1998, rescinded his power of attorney with his prior 
representative and submitted a signed VA Form 21-22, 
appointing The American Legion as his representative for all 
issues at the VA as of that date.  

In May 1998, the RO in Winston-Salem, North Carolina granted 
the veteran service connection for PTSD, effective from 
October 7, 1993, the date medical evidence reflected symptoms 
that might possibly represent PTSD, i.e., the date 
entitlement arose, and assigned the disability a 30 percent 
evaluation.  The veteran notified the VA in June 1998 that he 
disagreed with the effective date of the award of the grant 
of service connection asserting that the effective date 
should be in March 1991, the date of receipt of his claim for 
benefits.  As he subsequently perfected an appeal on the 
effective date issue, the question of entitlement to an 
earlier effective date is the sole issue on appeal.



FINDINGS OF FACT

1.  On March 25, 1991, the VA received the veteran's claim 
for service connection for PTSD.  

2.  In a May 1998 rating decision, the RO granted service 
connection for PTSD, effective from October 7, 1993, based on 
medical evidence reflecting the possible presence of symptoms 
of PTSD.  

3.  Shortly after the veteran filed his March 1991 claim, he 
submitted a June 1989 private medical report including a 
diagnosis of "rule out PTSD."


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an effective date of March 25, 1991, 
for the award of service connection for PTSD, are met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.103, 
3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that claims for earlier 
effective dates are not subject to the "well grounded" 
preliminary analysis.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that the use of the term 
"well grounded" should be confined to an evidentiary 
context.  In situations where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

I.  Background

In June 1977, the VA received the veteran's original 
application for compensation or pension.  The veteran's VA 
outpatient and hospitalization records for February 1977 to 
June 1979 show that he was initially seen because of 
aggression towards his wife and for paranoia.  He was 
hospitalized from April 1977 to June 1977 for schizophrenia, 
undifferentiated type.  The veteran's August 1977 VA 
psychiatric examination report notes the diagnosis of acute, 
undifferentiated schizophrenia, considered severe with 
practically nil social and industrial adaptability.  The 
examining psychiatrist found that the veteran was not 
competent to handle funds.  In a rating decision of October 
1977, the RO awarded the veteran a permanent and total 
disability evaluation based on nonservice-connected 
schizophrenia, effective from April 1977.  He was 
hospitalized in May 1978 and in January 1979 for 
schizophrenia, undifferentiated type.  

In March 1991, the veteran submitted his application for 
service connection for PTSD.  Although he dated the 
application March 26, 1991, the RO dates stamp notes receipt 
of his claim on March 25, 1991.  In support of his claim, he 
submitted a copy of his private outpatient treatment records 
for June 1989 showing diagnoses of paranoid schizophrenia and 
rule out PTSD.  

In January 1993, the veteran submitted private outpatient 
treatment records, also dated in January 1993, showing 
diagnoses of undifferentiated schizophrenia and rule out 
PTSD.  

The veteran testified at a personal hearing held at the RO in 
January 1993.  During the hearing, he reported incidences 
that occurred in Vietnam, which he reported as stressors in 
support of his claim for PTSD.  On VA psychiatric examination 
in February 1993, the examiner diagnosed chronic 
undifferentiated schizophrenia with strong paranoid features.  
No diagnosis of PTSD was then given.  

The veteran's VA outpatient treatment records for September 
1991 to September 1995 show that on October 7, 1993, the 
treating psychiatrist noted that the veteran has a polyglot 
of symptoms, some psychotic, some possibly PTSD.  The VA 
outpatient treatment report dated February 16, 1994, notes 
that the veteran's mood symptoms appear PTSD related.  In 
August 1994, he was hospitalized for an acute exacerbation of 
chronic paranoid schizophrenia.  Subsequent outpatient 
records show therapy for depression and paranoia and, in May 
1995, he began attending group therapy for PTSD.  The results 
of the veteran's September 1995 VA psychological evaluation 
diagnosed PTSD and personality disorder, not otherwise 
specified, with schizoid, paranoid and schizotypal features.  

The veteran's sister and wife, in letters dated in September 
1995 and October 1995, respectively, essentially relate their 
observations of the veteran since his return from active duty 
in 1970.  His wife notes that the family moved from Puerto 
Rico to North Carolina because the area of their home in 
Puerto Rico reminded the veteran too much of Vietnam.  

The veteran's VA outpatient medical records for February 1997 
to March 1998 show that he was seen for various physical and 
psychiatric treatments.  The results of his March 1998 VA 
psychiatric examination were chronic schizophrenia and PTSD, 
with a GAF (Global Assessment of Functioning) scale of 40.  

II.  Analysis

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  (Emphasis added.)

In the veteran's case, he did not file his claim for service 
connection for PTSD until many years after his separation 
from active service; therefore, the effective date of his 
claim would not be retroactive to the date of separation from 
active duty service.  The veteran does assert that his claim 
for service connection for PTSD should be effective from 
March 25, 1991, the date of receipt by the VA of that claim.  
The RO the RO assigned October 7, 1993, a date later than the 
date of receipt of his clam, but the date the RO reasoned is 
the date medical evidence shows symptomatology of PTSD, i.e., 
the date entitlement arose.  

The sole question for the Board to consider is whether the 
evidence in the record presents a factual and legal basis for 
assignment of an effective date prior to October 7, 1993, the 
date the RO found that entitlement to compensation benefits 
arose.  On October 7, 1993, the veteran's VA outpatient 
treatment record notes that the veteran exhibited "A 
polyglot of symptoms - some psychotic, some possibly PTSD, 
and some anxiety."  Based on this notation in his medical 
records, the RO assigned the award of benefits effective from 
October 7, 1993, deeming that date as the date entitlement 
arose in that it was on that date the first symptoms which 
might possibly represent PTSD were shown.  Since that date is 
obviously later than the date of receipt of the veteran's 
claim, the RO assigned October 7, 1993, as the effective date 
for the award of benefits.  

However, the Board notes that shortly after the veteran 
submitted his application for service connection for PTSD in 
March 1991, he submitted a private medical report, dated in 
June 1989, include a diagnosis of "rule out PTSD."  
Although a definitive diagnosis of PTSD is not given at that 
time, some symptomatology was present for the examiner to 
feel it necessary to "rule out" PTSD.  Following the 
reasoning of the RO in assigning October 7, 1993 as the date 
of entitlement, that is, the date the veteran was seen with 
symptoms which might possibly represent PTSD, and resolving 
all reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b)), the Board finds that the veteran's June 1989 
private medical record also reflects that the veteran was 
being seen with symptoms which might possibly represent PTSD.  
Those private medical records are for a period prior to the 
date the VA received the veteran's claim; however, the June 
1989 medical records, as private records, were not available 
to the VA until the veteran filed his claim.  As such, there 
is potential entitlement shown in 1989 based on psychiatric 
findings of symptomatology sufficient to "rule out" PTSD, 
but the claim was not received until March 25, 1991.  That 
date being the later date, March 25, 1991, is the appropriate 
effective date for the assignment of service connection 
benefits, with the actual payment of benefits effective from 
the first day of the calendar month following the month in 
which the award became effective.  See 38 C.F.R. §§ 3.31, 
3.400.  


ORDER

An effective date of March 25, 1991, for the award of service 
connection for PTSD, 
is granted, subject to the criteria governing the payment of 
monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

